                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                   Plaintiff,            )                 4:18CR3006
                                         )
             v.                          )
                                         )
MARK M. ACKERMAN,                        )                   ORDER
                                         )
                   Defendant.            )
                                         )


       IT IS ORDERED that the defendant’s letter (filing no. 111), treated as a motion
for reduced sentence, is denied.

      DATED this 3rd day of December, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
